

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXCHANGEABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXCHANGE
OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


$1,500,000
_________, _________
 
June 4, 2010



OMNIRELIANT HOLDINGS, INC.

 
PROMISSORY NOTE
 
OmniReliant Holdings, Inc., a Nevada corporation (the "Company"), for value
received, hereby promises to pay to Vicis Capital Master Fund (the "Holder") in
full in one payment, promptly upon demand therefor, when called due by the
Holder in the Holder’s sole discretion, (such date, the "Maturity Date"), the
principal amount of $1,500,000, and all interest accrued thereon, in accordance
with the terms hereof, until paid in accordance with the terms hereof.   This
Note is issued in connection with that certain Note Purchase Agreement (the
“Note Purchase Agreement”) of even date herewith between the Company and the
Holder.
 
1.            Terms of Note.
 
1.1.           Interest.  Interest shall accrue on the unpaid principal balance
of this Note from the date hereof and shall be payable at the rate of eight
percent (8%) per annum, computed on the basis of a 365 day year for the actual
number of days elapsed since the date hereof, until all unpaid principal under
this Note shall have been converted or exchanged or repaid in full.
 
1.2.           Prepayment.  No portion of the principal amount of this Note may
be paid by the Company at any time prior to the Maturity Date.
 
1.3.           Conversion.  This Note shall be convertible into securities
offered by the Company in a future financing pursuant to the terms set forth in
Section 4.1 of the Note Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 

2.            Miscellaneous.
 
2.1.           Titles and Subtitles.  The titles and subtitles used in this Note
are for convenience only and are not to be considered in construing or
interpreting this Note.
 
2.2.           Notices.  All notices required or permitted hereunder shall be
made in accordance with Section 5.6 of the Note Purchase Agreement.
 
2.3.           Collection Costs.  Should all or any part of the indebtedness
represented by this Note be collected by action at law, or in bankruptcy,
insolvency, receivership or other court proceedings, or should this Note be
placed in the hands of attorneys for collection after default, the Company
hereby promises to pay to the Holder, upon demand by the Holder at any time, in
addition to the outstanding principal and all (if any) other amounts payable on
or in respect of this Note, all court costs and reasonable attorneys' fees and
other collection charges and expenses incurred or sustained by the Holder.
 
2.4.           Amendments and Waivers.  Any term of this Note may be amended
(either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holder.  Any
amendment effected in accordance with this Section 2.4 shall be binding upon the
Holder and the Company and their successors and assigns.  Any forbearance,
failure or delay by the Holder in exercising any right, power or remedy under
this Note or otherwise available to the Holder shall not be deemed to be a
waiver of such right, power or remedy, nor shall any single or partial exercise
of any right, power or remedy preclude the further exercise thereof.
 
2.5.           Rights Cumulative.  The rights, powers and remedies given to the
Holder under this Note shall be in addition to all rights, powers and remedies
given to it by virtue of the Note Purchase Agreement, any document or instrument
executed in connection therewith, or any statute or rule of law.
 
2.6.           Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Note and the balance of the Note shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
2.7.           Governing Law.  This Note shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to its conflicts of laws principles.
 
2.8.           Certain Waivers.  The Company hereby irrevocably waives notice of
acceptance, presentment, notice of nonpayment, protest, notice of protest, suit
and all other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note or any collateral or security
therefor.
 
2.9.           Stamp Taxes.  The Company shall pay any and all issue,
documentary, stamp and other taxes, excluding federal, state or local income
taxes, that may be payable in respect of any issue or delivery of this Note
pursuant thereto.

 
- 2 -

--------------------------------------------------------------------------------

 

2.10.         Mutilated, Lost, Stolen or Destroyed Notes.  In case this Note
shall be mutilated, lost, stolen or destroyed, the Company shall issue and
deliver in exchange and substitution for and upon cancellation of the mutilated
Note, or in lieu of and substitution for the Note, mutilated, lost, stolen or
destroyed, a new Note of like tenor and representing an equivalent right or
interest, but only upon receipt of evidence satisfactory to the Company of such
loss, theft or destruction and an indemnity, if requested, also satisfactory to
it.
 
2.11.         Transfer and Assignment.  The Holder may transfer or assign this
Note without the consent of the Company.  The Company may not transfer or assign
this Note or its obligations hereunder without the consent of the Holder.
 
[Remainder of page left blank intentionally]

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.
 
OMNIRELIANT HOLDINGS, INC.
   
Name: Robert DeCecco
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 